Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants response dated 7/19/2022 to the restriction election requirement (1/20/2022). Applicants elected the following compound for examination. For the sake of compact prosecution, the examiner contacted Attorney Samuel Megerditchian on 7/26/2022 regarding election of disorder. Attorney elected species autism as the disorder on 7/27/2022.
		
    PNG
    media_image1.png
    220
    437
    media_image1.png
    Greyscale

	Claims 1-18 are pending. Claims 5, 7-8, 11-13 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-4, 6, 9-10, 14-18 and are herein acted on the merits.
Application Priority
This application filed 11/10/2020 is a continuation of 16366526, filed 03/27/2019, 16366526 is a continuation of 14451938, filed 08/05/2014, 14451938 is a division of 13286240, filed 11/01/2011, now U.S. 8835425, claims foreign priority to 10190267.4 , filed 11/05/2010, claims foreign priority to 10191396.0, filed 11/16/2010.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6, 9-10, 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buettelmann (WO 2009071476, or US 20090143371, effective filing date Dec 1 2008, Buettelmann ‘476) in view of Tully et al. (US 20060069245) and  Buettelmann (WO 2010/112475, Buettelmann ‘475).
Buettelmann ‘476 teaches the use of isoxazolo-pyridine derivatives of compounds of formula I as cognitive enhancers or in cognitive disorders such as Alzheimer's disease (See abstract, [0005]). Further taught is the compound (1,1-Dioxo-1λ-6-thiom orpholin-4-yl)-[6-[3-(4-fluoro-phenyl)-5-methyl-isoxazol-4-ylmethoxy]-pyridin-3-yl]-methanone ((example 112), p 159, line 32-32 of claim 9).

    PNG
    media_image2.png
    242
    952
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Buettelmann ‘476 teaches a medicament of the compounds of formula I (claim 13), for the treatment of diseases related to GABA α5 receptor binding site (claim 14), medicament for treating cognitive disorders or as cognitive enhancer (claim 15), medicament for treatment of Alzheimer's disease (claim 16), use for treating cognitive disorders or as cognitive enhancer (claim 17) and use for treatment of Alzheimer's disease (claim 18).
Though Buettelmann ‘476 teaches the same compound as in the instant claim 1 in the treatment of cognitive disorders or as a cognitive enhancer, the reference is not explicit in teaching its use in treating the cognitive deficits associated with autism.
Tully teaches cognitive dysfunction is associated with several disorders including Alzheimer's disease, autism, neurofibromatosis type I, cerebrovascular diseases including stroke and further teach that cognitive enhancers are useful in treating the cognitive dysfunctions associated in such disorders (See abstract, (See 0079)).
Buettelmann ‘475 the following isoxazolo pyridine derivatives and it use in Alzheimer's disease and autism (See Abstract, claims 1, 21).

    PNG
    media_image4.png
    289
    893
    media_image4.png
    Greyscale

Buettelmann ‘475 explicitly teach the following compound. in clam 14, last compound.

    PNG
    media_image5.png
    109
    779
    media_image5.png
    Greyscale

Buettelmann ‘475 teach the isoxazolo pyridine derivatives and the pharmaceutically acceptable salts can be used alone or in combination with other drugs as cognitive enhancers for the treatment of cognitive disorders, Alzheimer’s disease, or cognitive symptoms associated with autism, neurofibromatosis type I (see p 2, lines 20-25), p 26, lines 2-4, 13-15, claims 21 and 23). 
A person of ordinary skill in the art at the time of the invention would have found it obvious in treating or delaying the progression of cognitive deficits associated with autism with the compound of claim 1 (e.g. elected species) because (i) Buettelmann ‘’476 provide one of skill in the art a rationale to use the compound as a cognitive enhancer and treat the cognitive deficits associated with Alzheimer's disease (ii) Tully teaches cognitive dysfunction is associated with autism, stroke, neurofibromatosis type I and cognitive enhancers are used in treating such conditions and (iii) Buettelmann ‘475 teach structurally similar compounds as in the current claims, its use as cognitive enhancer and its use in cognitive disorders, autism etc. Thus a person of ordinary skill in the art at the time of the invention would have been motivated to administer a compound of claim 1, for example the elected compound in treating cognitive deficits in autism to provide therapeutic benefits. As to the limitation of CNS conditions related to excessive GABAergic inhibition in the cortex and hippocampus, the combined teachings of the prior art relate to cognitive deficits in different conditions including autism. Thus claims 1, 4, 6 would have been obvious over the combined prior art teachings. Regarding the limitations in claims 2-3, "wherein the excessive GABAergic inhibition in the cortex and hippocampus is caused by neurodevelopmental defects or "wherein the CNS conditions are caused by neurodevelopmental defects which result in excessive GABAergic inhibition in the cortex and hippocampus", they are part of the mechanisms involved in the disorders or conditions. Irrespective of the cause or the mechanisms involved in a disorder if the same compound/pharmaceutical is administered to the same set of subjects (here autism) the pharmacological effects must necessarily be the same. As to the limitations of claims 9-10, that the GABA A a5 negative allosteric modulator binds to human GABA A a1B2/3y2 receptor subtype with a binding selectivity factor of 10 or more as compared to binding affinities to human GABA A a2B32/3y2, a2B3y2 and a3B3y2 receptor subtypes (claim 9) and the GABA A a5 negative allosteric modulator exhibits a functional selectivity by acting as inverse agonist at human GABA A a5B3y2 receptor subtype by reducing the effect of GABA by more than 30% and in addition affecting the effect of GABA at human GABA A a1B2/3y2, a2B3y2 and a3B3y2 receptor subtypes by less than 15% (claim 10), it is noted that this is considered a property of the GABA A a5 negative allosteric modulator. A compound and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). As to claims 14-17, the same elected compound is taught by Buettelmann ‘476.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buettelmann (WO 2009071476, or US 20090143371, effective filing date Dec 1 2008, Buettelmann ‘476) in view of Tully et al. (US 20060069245) and  Buettelmann (WO 2010/112475, Buettelmann ‘475) as applied to claims above and further in view of Tsai et al. (US 6228875).
Buettelmann ’476 do not teach the additional therapeutic agent in treating the CNS condition as claimed. 
	Tsai provides methods for treating neuropsychiatric disorders such as Alzheimer's Disease, autism with a composition containing D-alanine and a second therapeutic agent, e.g. antipsychotics, antidepressants, psychostimulants (see abstract, claims 1, 7, 9, 10). Tsai teaches that in combination therapy the agents are administered to a patient simultaneously or sequentially (col. 2, lines 27-28).
From Tsai one of ordinary skill in the art would have found it obvious that other agents like a composition comprising D-alanine is useful in treating disorders such as autism and Alzheimer’s disease. One of ordinary skill in the art would have been motivated to use an additional agent in the instantly claimed method to provide additive or synergistic benefits and thus provide therapeutic response. Tsai teaches simultaneous or sequential administration of the agents in combination therapy. It is within the skill of an artisan to administer the agents simultaneously or sequentially in a combination therapy. Thus claim 18 would have been obvious over the combined prior art teachings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process /file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 9-10, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,785,435 or claims 1-7 of U.S. 8,975,397.
The currently claimed method is directed to:

    PNG
    media_image6.png
    307
    612
    media_image6.png
    Greyscale

The dependent claims are limited to specific compounds, specific diseases to be treated and to the GABA modulator properties. The species elected for examination are autism and l,l-Dioxo-l-λ6-thiomorpholin-4-yl)-{6-[3-(4-fluoro-phenyl)-5-methyl-isoxazol-4-ylniethoxy]- pyridin-3-yl}-methanone.
Claims 1-8 of '435 are towards a solid form of 1,1-dioxo-1 λ6-thiomorpholin- 4-yl)­ [6-[3-(4-fluoro-phenyl)-5-methyl-isoxazol-4-ylmethoxy]-pyridin-3-yl]-methanone and its pharmaceutical composition.
Claims 1-7 of '397 are towards a solid form of 1,1-dioxo-1}.λ-6-thiomorpholin- 4-yl)­ [6-[3-(4-fluoro-phenyl)-5-methyl-isoxazol-4-ylmethoxy]-pyridin-3-yl]-methanone and its pharmaceutical composition.
The compound of '435 or '397 is the same compound (elected species of formula II) used in the currently claimed method. 
Although claims 1-8 of '435 or 1-7 of '397 do not recite a method of using said compound, the specification of '435 or '397 discloses that the claimed compound is
 useful in the treatment or prevention of diseases which are modulated by ligands for GABA A receptors containing the α5 subunit, the diseases include, cognitive disorders, memory deficits, positive, negative and/or cognitive symptoms associated with autism, neurofibromatosis type I, cognition deficiency disorders, CNS conditions occurring after stroke, and need for cognition enhancement or for use as cognitive enhancers (See col. 20, lines 55-67, col. 21, lines 6-7, col. 22, lines 23-35 of '435) and (See col. 20, lines 55-
67, col. 21, lines 6-7, col. 22, lines 23-35 of '397).
It has been held that the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). See also MPEP § 2111.01.
Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). See MPEP § 804
(11)(8)(1 ). Regarding the use of the specification in the context of double patenting, in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v.
GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir.
2003). See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010): "The asserted claims of the later '826 patent simply claim the anticancer use
 disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent." Thus, claims 1-4, 6, 14-17 would have been obvious over the reference patents. As to the limitations in claims 9-10, they are the properties of the GABA A α5 negative allosteric modulator and the same elected species is being taught by the reference. A compound and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). The currently claimed method(s) would have been obvious over claims of '435 or '397.

Claims 1-4, 6, 9-10, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. 8,835,425 ('425) in view of Jakob-Roetne et al. (US 20100280020, filing date: Apr 23 2010; foreign priority date: Apr 30 2009) and Tully et al. (US 20060069245)
The currently claimed method claims as above. 
‘425 methods are to:

    PNG
    media_image7.png
    380
    477
    media_image7.png
    Greyscale

‘425 teach the GABA negative allosteric modulator in treating cognitive deficits in Down syndrome but not in treating autism. 
Jakob-Roetne et al. teaches isoxazole compounds for treating disorders like autism, Down syndrome, Alzheimer's disease etc. (See abstract, [0016], [0126], [0131]. The reference explicitly teaches the synthesis and claims the compound,

    PNG
    media_image8.png
    206
    428
    media_image8.png
    Greyscale
(see example 5, claim 16, 5th compound).
Tully teaches cognitive dysfunction is associated with several disorders including Alzheimer's disease, autism, down’s syndrome, neurofibromatosis type I, cerebrovascular diseases including stroke and further teach that cognitive enhancers are useful in treating the cognitive dysfunctions associated in such disorders (See abstract, (See 0079)).
From the teachings of the prior art a person of ordinary skill in the art would have found it obvious that the isoxazole compounds are useful in treating both Down syndrome and autism. Hence, a person of ordinary skill in the art would have found it obvious to use the compound (elected species of formula II of the instant method) in treating another related disorder, e.g. autism to provide therapeutic benefits. Thus, claims 1-4, 6, 14-17 would have been obvious over the reference patents. As to the limitations in claims 9-10, they are the properties of the GABA A α5 negative allosteric modulator and the same elected species is being taught by the reference. A compound and its properties are inseparable. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). The currently claimed method(s) would have been obvious over claims of ‘425 and prior art teachings.



				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627